Appellant was convicted of adultery and fined $100. *Page 53 
There is no order in the record authorizing a statement of facts to be filed after the adjournment of court. There is in the record what purports to be a statement of facts filed on the twentieth day after the court adjourned. The Assistant Attorney General's motion to strike out the statement of facts under the circumstances must be sustained.
There is no bill of exceptions in the record. In the absence of a statement of facts and bill of exceptions, no question is raised which can be reviewed.
The judgment is affirmed.
Affirmed.